 1
 2
 3
 4
 5
 6
 7
 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   STEVEN WAYNE BONILLA,                              No. 2: 18-cv-2969 MCE KJN P
12                      Plaintiff,
13          v.                                          ORDER
14   DAVID ROSENBERG, et al.,
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On March 14, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. Plaintiff has not filed

23   objections to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27   ////

28   ////
                                                       1
 1         1. The findings and recommendations filed March 14, 2019, are adopted in full; and
 2         2. Plaintiff’s motion to proceed in forma pauperis (ECF No. 7) is denied.
 3         3. Plaintiff is ordered to pay the filing fee within fourteen days of the date of this order.
 4         IT IS SO ORDERED.
 5   Dated: May 20, 2019
 6
 7
 8
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                      2
